      CASE 0:17-cv-01884-PAM-HB Document 454 Filed 07/24/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

                                  STATUS CONFERENCE


  In re EpiPen ERISA Litigation                             COURT MINUTES – CIVIL
                                                             BEFORE: Hildy Bowbeer
                                                              U.S. Magistrate Judge

                                                     Case No.:          17-cv-1884 (PAM/HB)
                                                     Date:              July 24, 2019
                                                     Court Reporter:    Carla Bebault
                                                     Courthouse:        Saint Paul
                                                     Courtroom:         7D
                                                     Time:              1:05-3:11 p.m.


APPEARANCES:

For Plaintiffs: Gretchen Obrist, Cari Laufenberg, Justin Saif, David Asp, Arielle Wagner

For Defendant Prime Therapies, LLC: Jaime Stilson,

For Express Scripts Defendants: Jonathan Cooper, Donald Heeman, Jessica Nelson,

For CVS Defendants: Daniel Dockery, Isaac Hall

For Optum Defendants: Elizabeth Brown, Kimberly Chemerinsky, Kadee Jo Anderson

PROCEEDINGS:

The Court and counsel discussed a number of matters identified in the parties’ joint agenda [Doc.
No. 449] and respective letters to the Court [Doc. Nos. 452, 453].

The Court directed the parties to continue to meet and confer to resolve identified issues.
Among other matters discussed, the Court provided additional guidance and direction on the
following:

   1. The parties shall meet and confer regarding an extension of the deadline for Plaintiffs to
      file a class certification motion. The meet and confer process should include a discussion
      of interim deadlines for the completion of discovery tasks necessary to the class
      certification process. They must file a joint letter reporting on their discussions on or
      before August 7, 2019.
   2. The parties shall meet and confer regarding options for reducing inefficiencies in the
      process between Plaintiffs and Defendants when preparing and approving joint
      submissions to the Court. Options to be considered might include appointing a single
  CASE 0:17-cv-01884-PAM-HB Document 454 Filed 07/24/19 Page 2 of 2



   liaison for Defendants’ counsel that would be responsible for interfacing with the other
   Defendants’ counsel in preparing and approving joint submissions.
3. Concerning the dispute between the parties regarding whether Plaintiffs must include on
   their privilege log all internal communications among Plaintiffs’ counsel prior to the
   filing of the first complaint in this case, the Court agreed the parties appeared to be at an
   impasse. The Court identified several considerations and issues it would expect to be
   addressed in the parties’ briefing if Defendants decide to bring the issue to the Court for
   resolution.
4. The next case management conference is scheduled for August 29, 2019, at 1:00 p.m.
   See (Second Order Setting Case Management Conferences [Doc. No. 390 at 1].) The
   Court will confirm the courtroom to be used for the case management conference closer
   to its scheduled date.



                                                                  s/Brian Bender
                                                                  Judicial Law Clerk




                                              2
